
	

114 HR 4541 IH: STAPLER Act of 2016
U.S. House of Representatives
2016-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4541
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2016
			Mr. Beyer introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow individuals providing adult education the same
			 above-the-line deduction as is allowed for expenses of elementary and
			 secondary school teachers.
	
	
 1.Short titleThis Act may be cited as the Save Teachers of Adults from Paying out of Their Livelihood for Education Resources Act of 2016 or the STAPLER Act of 2016. 2.Eligible educator deduction allowed for individuals providing adult education (a)In generalSection 62(d)(1)(A) of the Internal Revenue Code of 1986 is amended by striking the period at the end and inserting the following: or an individual who provides adult education, as defined in section 203 of the Adult Education and Family Literacy Act (29 U.S.C. 3272), for at least 250 hours during such taxable year..
 (b)Conforming amendmentSection 62(a)(2)(D) of the Internal Revenue Code of 1986 is amended in the heading by striking elementary and secondary school teachers and inserting eligible educators. (c)Effective dateThe amendment made by subsection (a) shall apply to taxable years beginning after December 31, 2015.
			
